DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 1, 2 and 6 have been amended.

Rejections under 35 USC 102 and 103
Applicant’s amendments/arguments filed 05/11/2021 with respect to Claim(s) 1-11 have been fully considered but they are not persuasive. 
Applicant(s) have amended independent claim(s) 1 to patentably distinguish over prior art of TENMYO alone or in combination with others, however the Examiner believes that TENMYO alone or in combination with others still teaches the amended limitations.
As to applicant(s) argument of [1] “While Tenmyo may disclose a detected current and the integrated current value (the asserted “current integration method parameter”), Tenmyo fails to disclose that it uses these values to perform correction of the state of charge along with the open circuit voltage method”, the Examiner respectfully disagrees. TENMYO teaches in figure(s) 1-5 a corrected SOC estimator (correct SOC steps S31,S32 in figure 5) which calculates an estimated state (@40), the OCV estimation method (@52) state of charge, and the current integration method parameter (para. 8 - estimates the SOH of the battery based on the variation value of the SOC employed by the SOC determination unit and the integrated current value in the time period required for the variation; para. 27 - SOC is estimated using the following equation 1 SOC=SOC.sub.0±(Q/FCC)×100;  para. 32 - an offset error originating in the manufacturing variation or temperature characteristic occurs in the current detection element; figures 4,5). TENMYO shows in figure 5 step 30-31 shows both current integration & OCV method is employed to correct SOC estimation. (see also abs., para. 30,33,41 - SOC determination unit employs the SOC estimated by current-integration estimation unit without change or after correction using the SOC estimated by open-circuit voltage estimation unit. In parallel with the SOC estimation, SOH estimation unit estimates the SOH of the battery based on the variation value of the SOC employed by SOC determination unit and the integrated current value in the time period required for the variation). Similarly, use of both current integration and open circuit voltage estimation techniques in correcting SOC accuracy is well known as evidenced in the pertinent art of Baba et al. (see also figure 4 of Baba).

For further details see the rejections/objections for Claim(s) 1-11 herein.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rationale for this finding is explained below: 
Claim 1
Regarding claim(s) 2, a phrase "due to an error caused by the current integration method" renders the claim indefinite because of lack of antecedent clarity regarding “the current integration method”. 
Regarding claim(s) 6, phrase(s) “subtracting the estimated state of charge output by the adder part from the OCV estimation method state of charge”, “an amended current integration method” renders the claim(s) indefinite because lack of antecedent clarity regarding method steps that are involved for using element corrected SOC estimator. See MPEP § 2173.05(d). 
Dependent Claim(s) 3-5 and 7-11 not specifically addressed share the same 112(b) rejection as linked Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TENMYO et al. (US 20150293183; hereinafter TENMYO).
Regarding claim 1, TENMYO discloses in figure(s) 1-5 a rechargeable battery state estimation device which estimates a state of charge of a rechargeable battery as an estimated state of charge (SOC determination unit 53 SOC estimation step S30; figures 1,5), the rechargeable battery state estimation device comprising:
a current detector (current detection circuit 40; figure 1) which detects a charge-discharge current of the rechargeable battery (rechargeable secondary battery 10) as a detected current (40 current output),

    PNG
    media_image1.png
    728
    495
    media_image1.png
    Greyscale

a voltage detector (voltage detection circuit 30) which detects a voltage between terminals of the rechargeable battery as a detected voltage (30 voltage output), an OCV estimation method SOC estimator (OCV estimator 52, SOC-OCV 61) which calculates an OCV estimation method state of charge (step S40 in figure 5), based on the detected current and the detected voltage (abs. Open-circuit voltage estimation unit estimates the open-circuit voltage value of the battery from a value that includes at least the measured voltage value of the battery and indicates the state of the battery, and identifies the SOC corresponding to the open-circuit voltage value), a current integration method parameter estimator (current integral estimation unit 51, SOH 54, FCC 55) which estimates a current integration method parameter (abs. -  integrated current value in the time period required for the variation; para. 39 – SOH, FCC equations 4-5,  para. 41 - αt temperature correction coefficient, and αi current correction coefficient equations 6-7; figures 3-4) including a capacity retention rate (para. 24 – SOH/FCC (full charge capacity) holding unit 63, FCC update unit 55; para. 3 - charging rate estimation; para. 39- SOH equation 4; figures 1,3,5), based on the detected current (@40) and the OCV estimation method (@52) state of charge, and a corrected SOC estimator (correct SOC steps S31,S32 in figure 5) which calculates an estimated state of charge, based on the detected current (@40), the OCV estimation method (@52) state of charge, and the current integration method parameter (para. 8 - estimates the SOH of the battery based on the variation value of the SOC employed by the SOC determination unit and the integrated current value in the time period required for the variation; para. 27 - SOC is estimated using the following equation 1 SOC=SOC.sub.0±(Q/FCC)×100;  para. 32 - an offset error originating in the manufacturing variation or temperature characteristic occurs in the current detection element; figures 4,5).

Regarding claim 2, TENMYO discloses in figure(s) 1-5    the rechargeable battery state estimation device as set forth in Claim 1,
(SOC change between OCV method and integration method in figure 2), based on the detected current and the current integration method parameter which the current integration method parameter estimator outputs, and
is configured to correct an estimation error of the current integration method parameter, and an amended current integration method state of charge estimation error, which is due to an error cause of the current integration method and was not estimated in the current integration method parameter estimator (para. 32 - an offset error originating in the manufacturing variation or temperature characteristic occurs in the current detection element. Such an offset error is slight, but the error is accumulated with time in the current integration method. In the OCV method, the offset error is not accumulated).

Regarding claim 7, TENMYO discloses in figure(s) 1-5    the rechargeable battery state estimation device as set forth in Claim 2, comprising;
a SOC-OCV converter (SOC-OCV table 61) which outputs an estimated open circuit voltage from a corresponding relation between a state of charge of the rechargeable battery and an open circuit voltage, based on the estimated state of charge which the corrected SOC estimator outputs, and
an OCV estimation method parameter estimator (OCV 52, SOH estimation unit 54; para. 28 -  calculation equation of the OCV is described using the following equation 2 OCV=Vd±I×R) which estimates an OCV estimation method parameter, based on the estimated open circuit voltage which the SOC-OCV converter outputs, the detected current and the detected voltage, and
wherein the OCV estimation method SOC estimator (SOC 53) calculates an OCV estimation method state of charge, based on the OCV estimation method parameter, the detected current and the detected voltage.

Allowable Subject Matter

Claim(s) 3-6 and 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 4-6, the prior arts of record do not fairly teach or suggest “ a subtraction part which outputs a value which is computed by subtracting the amended current integration method state of charge from the OCV estimation method state of charge,
a low pass filter which outputs a value which is eliminated of high frequency components, based on the value which the subtraction part outputs, and
an adder part which performs addition processing based on the amended current integration method state of charge and an output value of the low pass filter, and calculates an estimated state of charge.” including all of the limitations of the base claim and any intervening claims.

Regarding claim(s) 3, and 8-11, the prior arts of record do not fairly teach or suggest “wherein the current integration method parameter estimator includes
a coefficient vector generation part which generates a first coefficient vector, based on the detected current,
an integration forgetting filter which outputs a second coefficient vector, based on the first coefficient vector which the coefficient vector generation part outputs,
a differential and integration forgetting filter which outputs a reference signal, based on the OCV estimation method state of charge which the OCV estimation method SOC estimator outputs, and
a recursive estimation part which outputs the current integration method parameter, based on the second coefficient vector which the integration forgetting filter outputs and the reference signal which the differential and integration forgetting filter outputs.” including all of the limitations of the base claim and any intervening claims.

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 BABA et al. (US 20160131720) discloses "device for estimating state of health of battery, and state of health estimation method for battery.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868